Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 1 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

—— SHEET 1 PASE 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT CF GEORGIA
COLUMBUS DIVISION

RODRIGO ARREOLA, as parent of
Hector Arreola, Deceased, and
as Personal Representative
and Administrator of the
Estate of Hector Arreola,
CONCEPCION ARREOCLA, as parent
of Hector Arreola and 5.A.,
minor child of Hector Arreola
by next friend Jezreel Imee
Custodio,

Platnt tits,

CASE NoO.:
4:19-Cyv-00005-CDL

Ve

COLUMBUS, GEORGIA, CFFICER
MICHAEL AGUILAR, in his
individual and official
capacity, OFFICER BRIAN DUDLEY
in his individual and official
capacity, OFFICER AARON
EVRARD, in his individual and
official capacity, and
COLUMBUS POLICE DEPARTMENT
CHIEF OF POLICE RICHARD T.
BOREN, in his individual and
official capacity,

)
)
)
)
)
)
)
)
)
)
)
)
THE CONSOLIDATED GOVERNMENT OF}
)
)
)
)
)
)
)
)
)
)
Defendants. )

The deposition of CORPORAL AARON EVRARD,
taken by the Plaintiff, before Russell D.
Anderson, a Georgia Certified Court Reporter, at
Page, Scrantom, Sprouse, Tucker and Ford,
Attorneys, 3rd Floor, Synovus Building, Bay
Avenue, Columbus, Georgia, 31902 on the 25th of
October, 2019, beginning at 12:00 P.M.

— PAGE 2

 

 

A OR! P. SBy A SR: A aN © GE 1S

FOR THE PLAINTIFF:
HON. MARE POST
3 Bradley Park Court, Suite F
Columbus, Georgia, 31904
mpost@markpostLlaw.com

FOR THE DEFENDANTS:
HON. TYLER CASHBAUGH
3rd Floor, Synovus Building
Bay Avenue
Columbus, Georgia, 31902
tcashbaugh@psstf£.com

RUSSELL D. ANDERSON, COURT REPORTER
PB. G. BOX 2572
COLUMBUS, GEORGIA 31902-2572
(706) 905-1759

 

—— PAGE 3

 

Dil SS. GO: & “Ul R re
STATE OF GEORGTA

COUNTY OF MUSCOGEE

Deposition of: CORPORAL AARON EVRARD

Pursuant to Article 8.B of the rules and
regulations of the Board of Court Reporting of
the Judicial Council of Georgia, I make the
following disclosure:

Ioam a Georgia Certified Court Reporter. I
am here as a sole practitioner of ANDERSON COURT
REPORTING.

ITowas contacted by the offices of the
Plaintiffs to provide court reporting services
for the deposition.

Iowill net be taking this deposition under
any contract that is prohibited by O.C.G.A.
15-14-37 (a) and (hb).

T have no contract / agreement to provide
reporting services with any party to the case,
any counsel in the case, or any reporter or
reporting agency from whom a referral might have
been made to cover this deposition. Io will
charge my usual and customary rates to all
parties in the case, and a financial discount
will net be given to any party to this
litigation.

, CCR# B-403

 

RUSSELL D. ANDERSON
Certified Court Reporter

OPTIONAL SIGNATURES:

Date:
Attorney for Plaintiff/Complainant

 

Date:

 

Attorney for Defendant/Respondent

 

—— PAGE 4

 

STIPULATIONS

IT IS STIPULATED AND AGREED, by and between
the parties through their respective counsel that
the deposition of CORPORAL AARON EVRARD, may be
taken before Russell D. Anderson, a Georgia
Certified Court Reporter, at the offices of Page,
Serantem, Sprouse, Tucker and Ford, Synovus
Building, Bay Avenue, Columbus, Georgia, 31902, on
the 25th of October, 2019, on or about 12:00 P.M.

IT IS STIPULATED AND AGREED, that the
signature and reading of the deposition by the
witness is not waived, the deposition to have the
same force and effect as if full compliance had
been had with all laws and rules of esurt relating
to the taking of depositions.

IT IS FURTHER STIPULATED AND AGREED, that
notice of filing of the deposition by the court
reporter is waived.

 

 

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 2

Mm 40 OO SH OS ww Mm Pe

1

OG -—) ery a: i ae Pho oS

RR Rs fe EP Pe pF EG
aed: oS SR es) Re Peer pee

16
19
20
el
dz
23
24
29

 

—— PAGE 6

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 2 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

PAGE 5
INDEX

PAGE

Examination by Mr. Post .cceceeeeeeeeas 6
INDEX OF EXHIBITS

BLATIEET E'S ERGOT “Tver wes oe sure aes oe = at
Tabacco REDS CA vecee ecane one anazw cent one § 33
BLATIEIT ES ERHTOTE 3 mae wes be sare aes oe = 34
Tebadiovossbis sy REDE fl cee ecane ene anes euene one & 44
BLATIEIT ES ERHTOTE (5 wae wes be sure aes oe = 46
Tebadiovsebis Sy RSD 6 sncse ecane one anes cuee ote § 3

 

 

D-E-P=@=8-[-TI-1-0-N
CORPORAL AARON EVRARD,
having been first duly sworn, testified
as follows:

MR. POST: This will be the deposition
of Corporal Aaron Evrard being taken by
Plaintiffs for the purposes of discovery and
all other purposes allowed by law.

The deposition 1s taken by agreement of
counsel and pursuant to notice. It was
rescheduled to accommodate Corporal Evrard.

All objections will be reserved, except
for those going to the form of the question
or the responsiveness of the answer.

Is that agreeable, sir?

MR. CASHBAUGH: We agree.

CROSS-EXAMINATION

BY MR. POST:

Q. Okay. If you would please,
us what your name is.

A. Aaron Dean Evrard.

Q. All right. And before I forget --
well, what do you go by, Aaron?

A. ‘Yes, sir.

®. OKAY. Do you have any nicknames or

sir, tell

 

—— PAGE 7

1
2
3
4
5
6
7
5

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

 

—— PAGE 6

 

anything like that?

A. No, sir.

Q. What is your height, weight and age
please, sir?

A. Approximately 6-4 and I haven't weighed
myself in a long time, about 240.

Q. Okay. And how old are you?

A. I'm 47 years old.

Q. Okay. Were you approximately the same
height and weight on January 9th of 2017?

A. Yes, sir.

Q. Have you given depositions before?

A. Yes, sir.

Q. Okay. And I would assume that you have
testified in court before, true?

A. I have.

Q. Okay. Have you been trained by the
Police Department or by Georgia Post or some
other agency how to testify?

A. I believe we received some training in
the Academy, yes, sir.

Q. They gave you some tips on how to
present; is that right?

A. I believe se.
Obviously you know you're under

Q. Okay.

 

 

oath here today?

A. Ide.

QO. And it's the same as a trial in front
of a jury, just as important, right?

A. Right.

Q. Okay. I'm going to ask you to wait
until I finish asking the questions before you
answer and I'm going try to do the same thing; is
that okay?

A. That's okay.

Q. Sometimes we get going too fast and we
know what the other one is thinking and saying
and we tend te cut each other off, so I'm going
to try not to do that?

A. I understand.

Q. Do you have any difficulty hearing?

A. No.

Q. Okay. If for any reason you think that

you did not understand or completely hear my
question, let me know that,

A. Iwill.

Q. If you don't understand or you need me
to repeat a question, let me know that as well,
okay?

A. Iwill.

okay.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 3

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 10

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 3 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 3

 

Q. Are you suffering from any sort of
mental or physical condition today that's going
to interfere with your ability to testify fully
and truthfully?

A. No, I'm not.

Q. Where do you live?

A. I live in Upatoi.
address?

Q. Not specifically, that's okay.

Do you need the

That's

fine. That's still in Muscogee County, right?

Ay It: 18s

Q. Okay. Do you rent or do you own?

A. I own.

Q. Okay. Are you married?

A. Iam.

0. How long have you been married?

A. This summer will be 13 years.

Q. What is your wife's name?

A. Stacey, the same last name, 5-T-A-C-E-
Ye

Q. What is her occupation?

A. She is a homemaker/home school mom.

Q. How many children do you have,
me their ages if you would?

A. I have two, an eight year old and a ten

and tell

 

 

year old.
0. What schools do they attend?
A. Home school.
®. Oh, yeah, you said that.
before we started this deposition --
A. I understand.
®. I'm tired and I understand you are a
little tired, too. What church do you attend, if

As I said

any?

A, Cross Point Church here in Columbus.

®. How long have you gone there?

A. Probably six years.

®. Did you attend another church before
that?

A. I did.

Q. Where?

A. Crist Community Church here in
Columbus.

Q. Where is that located?

A. I don't know if it's Milgen or Gentian
at that point, but it's one or the other. It was

on Box Road but now it's on Milgen or Gentian.
0. Okay.
know?
A. I don't know currently.

Who is the pastor there, do you

 

 

     
 

 

—— PAGE 11
1 Q. Who is the pastor at Cross Point?
2 A. Brad Evangelista.
3 Q. Do your parents live here?
4 A. They do not.
5 Q. They don't live in Georgia, do they?
6 A. No, sir.
7 Q. What state do they live in?
8 A. My mother lives in Maryland, my father
9 is deceased.
10 Q. Do you have any brothers or sisters?
11 A. I have one brother.
12 Q. Where does he live?
13 A. He lives in Maryland as well.
14 Q. What is his occupation?
15 A. He's a machinist.
16 Q. Where did you go to high school?
17 A. I graduated from Mark Twain School.
18 It's in Montgomery County, Maryland.
ig Q. Did you go there all four years?
20 A. No, I went to -- you're talking about
21 high school itself?
22 Q. Yes, sir.
23 A. | attended Wheaton High School as well.
Q. What year did you graduate high school?
A I don't recall, J think that's college.
— PAGE 12
1 I think I graduated college in '96 so high
2 school, you do the math, 1990 maybe.
3 Q. Close enough.
4 A. Approximately.
5 Q. What about any higher education?
6 A. Ihave a Bachelor's Degree from the
7 University of Maryland. Some graduate work at
8 CSU.
g QO. So the Bachelor's in 1996, what was
10 that in?
11 A. Criminology.
12 Q. What is the graduate work from Columbus

13 State University in?

14 A. I believe it's called public

15 administration. I haven't taken a class in a
16 long time.

17 Q. When did you first work for Columbus
18 Police Department?

io) A. I started in 2008, I believe I was
20 hired,

2 Q. Let go back prior to that, what was

22 your employment just previous to being hired by
23 the Columbus Police Department?
24 A

I owned a small business.
What kind of business?

 

25 Q.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 4

oOo sm oO Se ww hm Fe

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 14

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 4 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 13

 

A. It was a -- it's called Turning Point,
it was a transport company. We transported
children in legal custody.

0. How long did you de that for?

A, With my company, and with other
companies, as a contractor for probably five
years maybe.

Q. Did you receive training with regard to
rendering emergency medical aid to children in
the event there was an issue while transporting
them?

A. First aid and CPR. Yes, sir.

Q. What was it that moved you to become a
police officer?

A. wanted to help people in distress and
catch the bad guy, you know, sort of help
society. It's a noble job.

0. I think I read somewhere that there was
some incident where you helped save some people
maybe in a boat, was that you?

A. Yeah. I fished some kids ont of the
water that had fallen out of a boat and, you
know, I enjoyed being there when somebody needed
help, you know. It was an important incident.

Q. What are your future plans with regard

 

to law enforcement? Do you plan to stay there at
the Columbus Police Department?

A. Ido. Yes, sir.

Q. Make a career of it?

A. ‘Yes, sir.

®. You're studying for the sergeant's exam
now; 1S that what is going on?

A. I am.

Q. Okay. Tell us about your training and
what course you're involved in at the moment, if
you would?

A. So there is two things going on
simultaneously. I'm currently in polygraph
examiner training. And I am preparing -- I've
already taken one portion of the sergeant's exam,
I've taken the exam itself and I'm preparing for
the -- they call it the assessment center, which
is the second portion of the promotional process.

®. Who is training you with regard to
polygraph?

A. The American International Institute of
Polygraph.

. Do you get some sort of special
certification once you complete that course?

A. The course gives you a graduation, you

1
2
3
4
5
6
7
5

 

—— PAGE 15
know, I -- yes.

Q. Does the Columbus Police Department
have anybody else that does polygraphs at this
time?

A. They do.

Q. How many?

A. I don't know that they have them
active. J don't know how many they have active

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

but they have one person primarily doing the
polygraph.

QO. And who is that?

A. Sergeant Allen McCarty.

Q. Who is -- who will do the assessment
with regard to your sergeant's exam?

A. I don't know specifically who.
Captain Rawn is over the -- oversees the
promotional process. As far as the assessment
center, I believe -- I honestly don't know. I've
heard that other people come in from other
jurisdictions and assist with it, but I don't
know how that works exactly. R-A-W-N.

Q. Okay. That was about to be my next
question. Okay. Well, let ask you this, when do
you expect to finish the assessment and be up for

I know

 

 

promotion?
—— PAGE 16

A. The week of November, I quess it's the
llth through, I don't know if it's léth or 17th
but it's that week. It's the -- there are
multiple appointments during that week.

0. Good luck.

A. Thank you.

Q. All right. Now are you friends with
Corporal Michael Aguilar?

A. Yes. Is he a corporal?

A. Wo, I think it's Officer First Class or
Officer Michael Aguilar.

A. Yes, Slr.

Q. What about Officer Brian Dudley?

A. I am.

QO. And Officer Ronnie Oaks?

A. I am.

Q. Okay. Do you socialize with those
people?

A. Not necessarily. I have socialized
with Brian Dudley. But I do think of the others
as coworkers, as well as friends.

Q. What other officers or employees of the
Columbus Police Department do you socialize with
or have you socialized with?

A. I can't give you an exhaustive list,

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 5

oOo sm oO Se ww hm Fe

ee eee
UW MF Oke Oa RH Oe WM oto

25
1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 18

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 5 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 17

 

but I'm friendly with Sergeant Mark Neal. I have
many people I know, but most of my social circles
tend to be church and other related. But if I
spend time with somebody from a family it would
be the Neal's.

Q. Okay. Speaking of church, other
Columbus Police Department officers that go to
Cross Point, are there any?

A. ‘There are.

QO. Whe?

A. Richard McLaughlin, Randy Long. I
can't think of any others at this time.

Q. The same questions with regard to the
Fire Department and EMS, do you socialize with
anybody Trom that service?

A. No.

Q. Do you know Brad Barnes and Aaron Bush
at all?

A. It doesn't ring a bell.

Q. Okay.

A, Just friendly with Josh Adams, but he
is no longer with the department.

®. I know that the Columbus -- well, let's
talk about January 9th of 2017 just a little bit.
I know that the Columbus Police Department has

 

 

sectors, A, B, and C. What sector were you in
the morning of January 9th, of 2017?

A SeECrer As

0. And obviously I've given you a roster
there for you to refer to, if you need to. Did
you -- what did you review today in preparation
for this deposition er to prepare in -- let me
rephrase that.

What did you review in preparation for this
deposition today?

A. Prior to coming here I didn't review
anything. When I got here, I spoke with Tyler
Cashbaugh, and reviewed my statement given before
OPS.

Q. Okay. That's the Office of
Professional Standards, correct?

A. Correct.

0. Sometimes referred to as OOPS by some
officers?

A. ‘Yes, sir.

MR. POST: We'll mark this as
Plaintiff's Exhibit Number 1. I see that
you have a copy already?

MR. CASHBAUGH: Yeah.

MR. POST: Mr. Cashbaugh.

eam oe we Bh Fe

ey
Da \o

 

—— PAGE 19
MR. CASHRAUGH: I've got it.
BY MR. POST:

Q. Well, let me back up a minute before I
go to your statement to the Office of
Professional Standards. I asked you when you
started working for the Police Department, you
said 2008, correct?

A. AOS.

Q. Did you leave for a period of time?

A. Yes, sir.

Q. When was that?

BO BO BO Mo me Fe EE RE RE Fe Be Pe Ft te
te Oo MP Die a mM oe Yh Pe

25

co amo Ee Ye hm RP

 

— PAGE 20

A. Sometime, I believe 2011 I resigned and
came back in sometime in 2013. I believe it was
early 2013 and late 2011, if I'm not mistaken.

Q. Okay. And you left due to family
reasons in Maryland; is that accurate?

A. Yes, sir.

Q. So having reviewed your statement to
the Office of Professional Standards on January
the 12th of 2017, did you notice anything that
needed to be corrected in that statement?

A. So there was nothing that I needed to
correct. However, looking at the body camera
footage I had initially thought that Brian Dudley
was down towards Mr. Arreola at his feet.

 

 

Q. Uh-huh. (Atfirmative response.|

A. And that Mike Aguilar was at his mid-
section and it turned out that Brian Dudley was
up towards his upper body, while Aguilar was at
his mid-section. Other than that, no.

Q. Okay. And other than that one
correction, was the statement that you gave to
the Office of Professional Standards true and
correct?

A. Yes, Slr.

Q. Go ahead and just tell me what you
remember about January 9th of 2017 in your own
words, I know it's been a while but?

A. It has. I was dispatched to a call.
In the course of conducting a traffic stop for a
vehicle that I wanted to check ont because there
were some thefts at Home Depot. And a vehicle
rolled through the parking lot so I took notice
and saw a particular violation and they asked me
to respond to a call. I told them that I was
going out on traffic, meaning conducting a
traffic stop. So they gave the call to Officer
Aguilar and Officer Dudley instead.

Q. When you say them and they, you're
talking about $11 dispatch; is that right?

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 6

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 22

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 6 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 21

 

A. Yes. The call was instead dispatched
to Dudley and Aguilar. I conducted my traffic
stop. I was -- when I was finished, I went back
to the Home Depot parking lot and sometime within
a few minutes of that, Officer Aguilar got on the
radio and either, I believe he asked for another
unit because he had some combative person or some
problem.

So I initiated my lights and sirens, I drove
to that location which was Moss Drive. During
that drive there he gave out additional radio
traffic. During that radio traffic I heard
somebody screaming and yelling. I didn't know
who it was, but it was clear that there was a
situation that needed attending to, it was a
volatile situation.

So I dreve to -- I continued to the
location. Shortly before arriving, I don't know
what the radio traffic was, but Officer Aquilar
gave out some traffic on the radio. I say

traffic meaning verbal traffic, that the -- that
the individual was in custody or something to
that effect.

It had been several minutes of, you know,
from the time I left Home Depot till the time I

 

 

got there, so it was clearly a long amount of
time that they were struggling with somebody. So
I wanted to make sure that if anybody needed
assistance, so I could help out.

I located them nearby where their patrol
cars were a few houses away and I went up to them
and I saw that they had a suspect in handcuffs on
the ground. It was clear that the suspect was
still moving and perhaps trying to get away and
still being -- resisting the officers’ attempts
to bring them under control.

So I asked if they needed help. They
indicated that they did, I believe Aguilar, in
some fashion. I saw a small amount of blood on
the ground, so I put on some gloves to limit any
exposure. It was clear to me that Officer
Aguilar was winded, meaning out of breath and
exhausted. So I put my gloves on and I heard
somebody mention getting leg shackles because of
the individual's -- the suspect or the arrestee's
behavior they deemed it necessary to put leg
shackles on.

Q. When we're talking about the suspect,
we're talking about Hector Arreola?

A. Correct.

eam oe we Bh Fe

 

—— PAGE 23

Q. Okay. Go ahead.

A. At this time I assumed control of him
by holding his wrists which were already
handcuffed, until I believe it was Dudley ran and
got leg shackles out of, I assume it was his car.
And he brought those leg shackles up, Ronnie Oaks
contained -- had arrived sometime shortly after I
did, and he was trying to contain Mr. Arreola's

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

—— PAGE 24

legs because Mr. Arreola was kicking his legs and
rolling side to side, attempting to get up or
attempting to resist in some way.

50 Officer Oaks contained his legs while
Officer Dudley put the leg shackles on, I believe
that's how it was. I was not facing toward them.

Q. Where were you?

A. Iwas over Mr. Arreola's hips.

Q. Doing what?

A. Containing him from rolling over or
trying to get away.

Q. How did you manage to do that?

A. By holding his wrists. He began
grabbing my fingers and squeezing my fingers and
crushing them together. I gave him instructions
not to do that. When the leg shackles went on

him, I rolled him side to side in order to make

 

 

sure that he didn't have any weapons. The
Situation was safe obviously, you know, once
somebody is contained you want to ensure that
they don't have a weapon or something that could
hurt them or you.

50 I turned him to one side. I don't recall
which side I went to first. But I pulled the
items in his pocket. I pulled the items out of
his pockets, as I tried to pull him side to side
he kept resisting and trying to roll back over
away from me. Just anyway that I pushed, he
would push against me, so I turned him one way,
turned him the other way.

Q. So that's fairly apparently to you at
the time; 1s what you're saying, right? That
Hector Arreola was resisting as you tried te roll
him over?

A. Yes, Slr.

Q. The whole time you were trying to roll
him either way, right?

A. Well, I don't know the entire time, but
there were attempts to try and resist me rolling
him over to get to his pockets.

Q. Okay. Go ahead.

A. $e I got his pockets, emptied out, I

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 7

oOo sm oO Se ww hm Fe

Oo

10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 26

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 7 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 25

 

think there were keys and a wallet but I don't
recall exactly. Then we attempted to sit him up
against Officer Agquilar's knees, like wp against
his knees and I remember his body -- just wanted
to keep his body straight and he again was kind
of resisting anything we were doing.

Q. I think you described it like a plank
or something like that at one time?

A. Correct. Like he was purposely bending
his body straight to try and avoid doing what we
were asking him to do or telling him to do.

Q. Could that have possibly been a
seizure?

A. I don't think so.

0. Go ahead.

A. It was in keeping with his other
resistance. We sat him against Officer Agquilar's
legs in an upright position.

Q. And you're saying we, you're talking
about you and Officer Aguilar, the two working to
sit Hector Arreola up and search him; is that
right?

A. There may have been other people
involved, but I don't recall. I know that I
checked his pockets.

 

0. Okay.

A, We sat him up against Officer Aquilar’s
knees, he was standing up. I say his knees, just
his legs so something to lean back against. And
at that time Officer Aguilar monitored him and I
didn't know what was going on, I didn't
understand the conditions. So I got a little bit
of information. Shortly thereafter I saw the
headlights to the ambulance that Officer Aguilar
had requested. I blinked my flashlight to get
their attention, because our patrol cars were a
little further dewn, maybe one or two houses down
and EMS came up and tended to him.

Q. Okay. You said you didn't know what
was going on, so you sought further information.
What information did you receive?

A. JIdon't recall. I believe I got a
short explanation of what happened from Officer
Dudley. I had been to that address before and I
inquired if that was the same person we had dealt
with previously. I think that was one of the

things I asked Dudley.

Q. And it turned out it wasn't the same
person, it was actually Concepcion Arreola's
boyfriend or somebody that was older than Hector

 

1
2
3
4
5
6
7
5

 

—— PAGE 27
Arreola; is that right?

A. Correct.

Q. Now, I'm locking at page CCG 156 in
your statement to the Office of Profession
Standards. You told Sergeant Bridges that Hector
Arreola wasn't talking, but he was sitting
upright and appeared to be coherent, correct?

A. Where is that?

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

 

— PAGE 28

Q. Do you see it in the middle of the
page?

A. Yes.

Q. Tell us what you meant when you said
coherent.

A. He appeared to be sitting upright Just
resting from being in a scuffle.

Q. Okay. And how did you assess that he
was coherent?

A. I did not assess that he was coherent.
Officers Aguilar had him up against his body and
seemed to be tending to him.

Q. Okay. So you weren't checking his
pulse and you weren't checking Hector Arreola's
airway or anything yourself; is that right?

A. I did not.

Q. Okay. Did you look at Hector Arresla's

 

 

eyes?

A. No.

Q. After you got there, Hector Arreola
never said anything; is that right?

A. I don't recall him saying anything.
There was some talk further, you know, when we
looked at the bedy cam footage, he said some
words but I don't recall him saying anything at
the time. There were verbal sounds coming from
him as in frustration, but I don't remember him
saying any --

Q. Did Aguilar or Dudley tell you that
they had been on Hector Arreola's back for
several minutes before you got there?

A. No.

Q. Did you assume that, based on what you
Saw when you arrived?

A. Assume what?

Q. That they been on his back or around
-- holding him down?

A. No.

Q. That's what they were doing when you
showed up on the scene, right?

MR. CASHBAUGH: Objecticn.
form.

Object to

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 8 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

—— SHEET 8 PAGE 29
THE WITNESS: No.
BY MR. POST:

oOo sm oO Se ww hm Fe

ee eee
UW MF Oke Oa RH Oe WM oto

25
1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 30

Q. So you're saying they were not holding
him down when you arrived?
MR. CASHBAUGH: Object to the form.
You asked him if they were on his back when

he arrived.
MR. POST: Well I'm asking him
something different.
BY MR. POST:

Q. Are you saying that they were not
holding him down when you arrived?

A. They were holding him.

Q. It was Brian Dudley, Officer Brian
Dudley that walked down to meet EMS and briefed
them somewhat; is that accurate?

A. I don't knew.

0. You don't remember?

A. No.

0. You didn't alert EMS that Hector
Arreola was in any sort of distress; did you,

yourself?

A. No.

Q. Okay. Did you know that he had said
before you arrived that -- repeatedly that he

 

could not breathe, he being Hector Arreola?

A. Thad no knowledge of that.
Q. Okay. Nobody told you?
A. No.

Q. Other than knowing that the ambulance
had been called, you didn't personally seek any
medical assistance from Hector Arreola, did you,
for Hector Arreola, did you?

A. No. He appeared to be -- Aguilar
appeared to be monitering him just fine.

®. You conducted some interviews following
the cardiac arrest, true?

A. I did.

0. Okay.

A. I believe my boss.
percent, but my Sergeant.

®. That would be Sergeant Kiel; is that
right?

A. Correct.

QO. &-I-E-L; 1s that right?

A. ‘Yes, sir.

MR. POST:

a minute.

Who instructed you to do that?
I'm not 100

Let's go off the record for

OFF THE RECORD.
ON THE RECORD.

—— PAGE 31

eam oe we Bh Fe

[ne a
ePOw DAM Oe wh Oto

22
23
24
25

co amo Ee Ye hm RP

 

 

BY MR. POST:

Q. Corporal Evrard, I'm showing you what
has been marked as CCo 12 and labeled Officer
Evrard disc 1, body cam, a lot of numbers, but
directly before the X it says 1725 is before the
X of the number that helps distinguish this from
others videos. When I say CCG, we have little
numbers that your Counsel has given to us in
discovery and they are Bates stamp it so we can
keep track of things.

A. Okay.

Q. This particular disc starts at -- is on
January Sth of 2017 and beginning at 5:53 and 7
second A.M., in the morning. And it appears to
be behind an ambulance, do you see that, sir?

A, ch HG,

Q. Okay.
it for you.

(Whereupon, the videc was played.)

I'm going play a little bit of

 

 

(whereupon, the video was stopped.!
BY MR. POST:
Q. Is that your bedy camera that I'm playing
now?
A. Yes, sir.
Q. Okay.
—— PAGE 32
(whereupon, the video was played. |
(Whereupon, the video was stopped.!
BY MR. POST:
QO. At about 14, 13-14 seconds into the
video, whe are the two individuals shown?
A. Officer Dudley and Sergeant Kiel.
Q. And was your voice talking about
putting an EAD on him; is that correct?

A. Correct.

Q. You took Officer Dudley te his house to
get his inhaler that morning, didn't you?

A. I did.

Q. I'm going move this video forward some
atter you leave the scene of the ambulance. It
appears that you left and went back to the scene
of the incident with Hector Arreola; do you
remember that?

A. Yes, Slr.

Q. I'll play a little bit here at 1405 on
the video,

(Whereupon, the video was played. |
(Whereupon, the video was stopped.!
BY MR. POST:

Q. Who is that speaking with you at that

time?

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 3

oOo sm oO Se ww hm Fe

ee eee
UW MF Oke Oa RH Oe WM oto

25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 34

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 9 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 33

A. I believe that's Sergeant Kiel.

(whereupon, the video was played.
(Whereupon, the video was stopped. |
BY MR. POST:

Q. And you pointed cut to Sergeant Kiel
where everybody was or where Hector Arreola,
Officer Aguilar and Officer Dudley were when you
arrived on scene, didn't you?

A. Yes, sir.

(whereupon, the video was played.
(Whereupon, the video was stopped. |
BY MR. POST:

0. And around 1450 or so a civilian
address you and the Sergeant, was the Allen
Tarvin, a young Tellow?

A. I don't recall the name, it sounds
accurate but I don't recall his name.

Q. I'm going show you -- well, what I'm
going mark as Plaintiff's Number 2. And it's
Do you

 

front and back and it's CCG 102 and 103.
recognize that, sir?

A. Yes, sir.

Q. Is that a statement that you obtained,
a written statement you obtained from Allen
Tarvin on January 9th of 2017 at 747 Moss Drive?

 

Be Wee:

®. And that's the complete statement that
you obtained from Allen Tarvin as far as in
writing; 1s that correct?

Be Wee:

0. Now, going back to the videotape. Does
that help refresh your recollection as to who you
were talking to?

Be Wee:

0. Was that Allen Tarvin, the civilian
that you were talking to at the time?

A. I mean, I can't see him from the video
but I remember talking to him at that house, so I
would -- yeah, I think it is, yeah.

®. You talked to him and his dad, Raymond
Tarvin didn't you?

A. I did.

®. And in fact, you got written statements
from both of them, correct?

A. don't recall, did I get one from the
father?

®. Yeah. Let me show it to you.

I'll show it te you.

Plaintiff's Exhibit 3.
you recognize that, sir?
This appears to be a statement

Do

A. Yeah.

 

1
2
3
4
5
6
7
5

 

—— PAGE 35
from Raymond Tarvin, Sr., or Raymond Tarvin.
QO. The father cof Allen Tarvin?
A. Yes.
Q. And you obtained that on January 9th of
this 2017 from him, is that correct?
A. Correct.
(Whereupon, the videc was played.)
(whereupon, the video was stopped.!

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

BY MR. POST:

Q. Okay. A little bit after 15 minutes
into the video that we're talking about, Allen
Tarvin's talking to you a little bit about what
happened at that point; is that right?

A. You'd have to let it play but I --

T will.

Okay.

Let me back it up some.
(Whereupon, the videc was played. }
(whereupon, the video was stopped.!
BY MR. POST:

Q. Can you -- could you tell for sure, now
that it's Allen Tarvin talking you on the video?

A. It appears to be.

Q. Okay.

Q.
A.
Q.

 

 

(Whereupon, the videc was played.)
—— PAGE 36
(whereupon, the video was stopped.!
BY MR. POST:
Q. Officer Dudley is there with you as
well, isn't he?
A. Yeah, I can see him.
Q. I'll have to stop. Let's go off the
record,
OFF THE RECORD.
ON THE RECORD.
BY MR. POST:

Q. I'm going te move to about 1702 onto
the video and let you listen to it for a minute.
(Whereupon, the video was played. |
(Whereupon, the video was stopped.!
BY MR. POST:
Q. The speakers, just before or just after
19 minutes and 18 seconds into this video, were
you and Allen Tarvin and Officer Ronnie Oaks; is
that correct?
A. Yes, Slr.
Q. Pretty cold out that night?
A. It was cold.
Q. I was just laughing about something you
said toward the end of it, I had forgotten about.
Off the record.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 10

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

Ph 2 BO mo me RE RE PE Re PY Pe Pe Fe Pe FG
me OW MF Otte Oa DO Se wMhM FP Ow

29

 

— PAGE 38

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 10 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 37

 

OFF THE RECORD.
ON THE RECORD.
(whereupon, the video was played.}
(Whereupon, the video was stopped. |
BY MR. POST:

Q. So the video we're looking at now is
you entering the home of Allen Tarvin and Raymond
Tarvin in order to interview them; is that
correct?

A. ie3.

Q. And that particular disc is CCG 12,
disc 1, body cam 5809X with some other numbers,
January 9th of 2017 starting at 6:41 A.M., and
one second. So you actually interviewed Allen
Tarvin first, correct?

A. Yes, I talked to him first.

(whereupon, the video was played.}
(Whereupon, the video was stopped. |
BY MR. POST:

0. About three and a half minutes into the
videotape Raymond Tarvin comes down the hallway
and sits down and joins you, you and Allen
Tarvin; is that right?

A. ie3.

(whereupon, the video was played.}

 

(Whereupon, the video was stopped.
BY MR. POST:

®. All right. About 5:16 or 5:20 or 5:30
into the interview you asked Mr. Raymond Tarvin
to let you interview them one at a time if he
didn't mind; 1s that fair to say?

Be Wee:

Q. Okay. Then later on in that videotape
after you talked to Allen Tarvin, you did
interview Raymond Tarvin, correct?

Be Wee:

Q. And then toward the end of this video
you asked Raymond Tarvin and Allen Tarvin to
write a statement and told them that you'd be
back in a little bit to get it; is that accurate?

A. That sounds accurate.

®. If you don't recall I can let you
listen to it.

A. I know I got a statement from them. I
can see they are blank there, so that sounds like
what I may have done.

Q. I'm going to go to about 14:27 or so on
the videotape and play it.

(whereupon, the video was played. |}
(Whereupon, the video was stopped.

1
2
3
4
5
6
7
5

 

—— PAGE 39

BY MR. POST:

Q. So is that what happened?

A. Yes, sir. As far as leaving them with
a Statement.

Q. All right. And then I'm going to show
you CCG 12, last four, 1244X%, January 9, 2017,
starting at 7:00 a.m. in the morning and one
second.

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

 

(Whereupon, the videc was played.)
(whereupon, the video was stopped.!
BY MR. POST:

Q. So this video is you -- your initial
interview with Concepcion Arreola; is that
correct?

A. Yes, I believe it's the only time I
interviewed her in relation to this.

Q. Well, it appears that toward the end of
this video that you leave the house briefly to
speak to Sergeant Kiel; is that right?

A. AOS.

(Whereupon, the videc was played.)
(whereupon, the video was stopped.!
BY MR. POST:
Q. And your video cuts off about 11:45

 

 

atter 11 minutes and 45 into it as you're talking
—— PAGE 40
to Sergeant Kiel, correct?
A. 2S
Q. Now, I'm going to show you another
video which is CCG 13, Officer Evrard, disc 2,
body cam, the last four, 27554, January 9, 2017
at 7:13 A.M., and 53 seconds.
(Whereupon, the video was played. |
(Whereupon, the video was stopped.!

BY MR. POST:

Q. When this video starts you and Sergeant
Kiel go back into Connie or Concepcion Arreola's
house?

A. Yes,

QO. And tell her that her son has had seme
complications, correct?

A. Correct.

Q. And you continue to interview
Concepcion Arreola up until approximately 7
minutes and 20 seconds into the video, correct?

A. It appears so, yes.

(Whereupon, the video was played. |
(Whereupon, the video was stopped.!
BY MR. POST:

Q. And you leave Ms. Arreola's, Concepcion

Arreola's house at that point, right?

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 11

oOo sm oO Se ww hm Fe

ee eee
UW MF Oke Oa RH Oe WM oto

25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 42

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 11 of 21

DEPOSITION OF: CORPORAL AARON EVRARD = 10-25-2019

PAGE 41

 

A. Yes.
(whereupon, the video was played.
(Whereupon, the video was stopped. |
BY MR. POST:
Q. Then you go to Allen Tarvin's house
again, don't you?

A. Yes.
Q. And talk to him again?
A. Yes.

0. And after a few minutes of conversation
with Allen Tarvin, Raymond Tarvin reappears; is
that correct?

A. I don't recall.
see, yes.

(whereupon, the video was played.}
(Whereupon, the video was stopped. |
BY MR. POST:

Q. And you actually collected their
written statements toward the end cf this video,
correct?

A. Yes.

Q. I'm going to show you one more video,
which is CCG 13, Officer Evrard, disc 2, body
cam, last four, 4109X, starting at January 9,
2017 at 7:37 A.M. and 43 seconds.

I'd have to -- okay, I

 

(whereupon, the video was played. |}
(Whereupon, the video was stopped. |
BY MR. POST:
®. And in this video you collect Connie or
Concepcion Arreola's written statement and give
her your contact information; is that accurate?
A. I believe so.
(whereupon, the video was played. |}
(Whereupon, the video was stopped.
BY MR. POST:
®. Concepcion Arreola tells you that she
is upset and that she might have forgotten to
write something in the statement, didn't she?
A. She said -- I don't recall her exact
words.
Q. I'll let you see it again, about 2:30
on the video, or actually a little before that.
(whereupon, the video was played. |}
(Whereupon, the video was stopped.
BY MR. POST:
®. So that's what she told you, isn't it?
That she was still upset and was woken up about 4
o'clock in the morning and might have forgotten
something in her statement, in the written
statement?

—— PAGE 43

eam oe we Bh Fe

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

 

A. She indicates that she may have put
something in there or forgotten something, but I
think she said she is tired. I don't know if she
said upset, but something to that effect.

(Whereupon, the videc was played.)
(whereupon, the video was stopped.!
BY MR. POST:

Q. So my previous question about you
collecting Concepcion Arreola's written statement
and the giving her your contact information
that's what you did, correct?

A. Yes, sir.

Q. Okay.
MR. POST: Off the record for a minute.
OFF THE RECORD.
ON THE RECORD.
BY MR. POST:
Q. All right. Just a few more questions.

You went through the basic law enforcement course
in order to become a police officer; is that
correct?

A. est

Q. And when I refer to the basic law
enforcement course for the State of Georgia,

 

 

that's offered by -- that's in order to become
—— PAGE 44

certified pursuant to the Peace Officer's
Standards and Training organization; is that
right?

A. Correct.

Q. When did you go through that training?

A. I attended the mandated academy in, I
believe I started in 2008 and completed in early
2009,

Q. Okay. And I'm going to show you what
is marked as Plaintiff's 4. This 1s your POST
training histery; is that correct? Take a look
at it.

A, (Examines decument.}

Q. And while you're looking at that, that
is CCG 1836 through 36.

A. That appears to be my training record.

Q. And it indicates that you completed
your basic law enforcement training course on
March 20th of 2009, correct?

A. Correct.

Q. Okay. And --

A. Well, I saw that it was March but,
yeah.

Q. How many hours are in -- did you
complete for the basic law enforcement training

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
——. SHEET Je

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 46

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 12 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

PAGE 45

 

course?
A. I think it was somewhere in the
neighborhood of 4 to 500 hours.

Q. Okay. And {indicates}.
A. Okay. So it looks like 408 hours.
Q. Okay. You don't have any reason to

believe that this POST training history is
inaccurate, do you?

A. No.

Q. And you attended, on March the 8th of
2016, the Columbus Police Department's annual in-
service training, didn't you?

A. Yes.

Q. Okay. And that was 22 hours of
training and also the next day re-qualified with
regard to firearms for two hours, correct?

A. Correct.

Q. And you received crisis intervention
training April 17th of 2009. I think that's

reflected on the last page, is that correct?

A. Correct.

Q. Have you received any more crisis
intervention training since then?

A, We may have had some modules during in-
service, but nothing specific that I can recall.

 

®. Is de-escalation techniques considered
part of CIT training?

Be Wee:

Q. Okay. It appears that you received
some training in 2017 and 2018 with regard to de-
escalation techniques; do you see that?

A. I see it in September of 2017.

Q. What about in July of 2018?

Be Wee:

®. And that was through the Columbus
Police Department, correct?

A. Mea.

®. I'm showing you what 1s marked as
Plaintiff's Exhibit Number 5, What is
Plaintiff's Exhibit 5, that you are looking at
there?

A. It appears to be some form off training
record,

®. From the Columbus Police Department?

A. It looks like it. I haven't seen this
format before.

Q. Okay. Take a look at it and see if it
appears to be an accurate list of your training
through the Columbus Police Department, at least
up through the time that your Counsel provided it

1
2
3
4
5
6
7
5

 

—— PAGE 47

to me.

A. (Examines document. |

Q. I should say probably up through the
time last reflect or the last date reflected on
this record.

A. I can only assume by looking at it that
it's accurate, I mean.

Q. Does it appear to be the training that

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

 

you have been through?

A. It does.

Q. Okay. On -- an indication on March 8th
of 2016 that you went through in-service training
for 22 hours with the Columbus Police Department,
correct?

A. Correct.

Q. And it was annual in-service training,
right?

A. Correct.

Q. In order to keep your certification
when you go through annual in-service training
with the Columbus Police Department you have to
attend the course and also score at least an 80
percent on the test that goes along with it; is
that correct?

 

 

A. I don't know the minimum requirement.
—— PAGE 48

I attended, I do pretty well on my testing and
I've always passed, but.

Q. You have to pass whatever their
requirement 1s to remain certified, correct?

A. Yes,

Q. Okay. I'll give you documents which
are marked as CCG 1753 through 1812, I believe.
Okay. Actually CCG 1753 through 1764. And these

have already been attached to Officer Brian
Dudley's deposition, so I'm not going to reenter
them as an exhibit, but I'm going hand it to you.

50 I'm going to ask you some questions about
it. This was the use of force or the in-service
training for March the -- March of 2016 and for
actually the whole year of 2016 for the Columbus
Police Department.

Referring you to -- and one of the things
you all went over in this training was the deadly
force policy, correct? Referring you to the
first page there.

A. Yes,

Q. And flipping over to the second page in
the introduction, that's where it indicates that
the Peace Officer's Standards and Training
Counsel requires you to obtain a minimum score of

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 13

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 50

Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 13 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

PAGE 49
80 percent, right?
A. ie3.
Q. Okay. Is that accurate?
A. ie3.

Q. And one of the things that you reviewed
during this course was updated information on
Excited Delirium Syndrome, correct? I'd refer
you to the bottom of that same page.

A. 1 see it, yes.

Q. And one of the things you went over,
flipping over to 1758 and 1759 was the use of
force continuum and some updates with regard to
the old use of force continuum, correct?

A. ie3.

Q. And turning to page 1760 and 1761 and
lio2, y'all went over excited delirium, correct,
and the definition of it?

A. ie3.

Q. And I want to ask you -- well, let me
ask you this. Were you aware of what positional
asphyxiation was prior to this training in March
of 2016?

A. Yes.

Q. You had been trained with regard to
that and excited delirium as far back as basic

 

law enforcement training, correct?

A. I don't recall the exact time, no.

Q®. Okay. But prior to this March 2016
training you had been trained, right?

A. In what?

Q. Recognizing positional asphyxia and
excited delirium, correct?

A. 1 -- prior to this date?

QO. Right.

A. Both those tepics had been discussed at
some point.

). Okay. So you knew what to look for and

what to watch for and that you were supposed to
monitor people that were in custody, especially
in certain circumstances, correct?

A. I understocd I'm supposed to moniter
people in custody, yes.

Q. Okay. And that's what it says in bold
on page 1761 there, underneath positional
asphyxiation, correct?

A. Yes, that's what it says.

Q. Okay. And it also says just under that
beware of sudden tranquility, right?

A. Mea.

®. What does that mean to you?

eam oe we Bh Fe

 

—— PAGE 51

A. dust what it says. I mean, I don't
know how to define it any better than be aware of
people that become suddenly tranquil.

Q. Okay. What does suddenly tranquil mean
to you?

A. J mean, I would define tranquil as
peaceful.

Q. As opposed to kicking and screaming and

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

fighting, that sort of thing?

A. J mean, it could be opposed to any
number of personality traits or behaviors.

Q. Well, you were trained that you should
always keep in mind that people that exhibit
symptoms and behavioral patterns suggesting some
sort of psychosis that they are actually
experiencing a medical emergency, correct?

A. Can you rephrase the question or repeat
the question?

Q. Well, if you were taught that if
somebody -- if a suspect that you had in custody
exhibited symptoms of some kind of psychosis or
excited delirium, that they would be experiencing
a medical emergency at that time, correct?

A. I've been taught that exit delirium can

 

 

be dangerous, yeah.
—— PAGE 52

Q. Right. It could be dangerous to the
officer and it can be dangerous to the suspect,
correct?

A. You know, it could be dangerous to the
suspect, but as far as the officer, what do you
mean by that?

Q. dust with the behavior of the suspect,
that can be dangerous to the officers, of course,

might it?

A. 2S

Q. And it could be medically dangerous to
the suspect?

A. It can, yes.

Q. Did either Officer Aguilar or Officer
Dudley alert you that there had been a
substantial change in the demeanor, behavior of
Hector Arreola since the time you arrived?

A. I was not netified that there was a
definitive change.

Q. But you had heard more than one person
screaming over the radio in route, correct?

A. I had heard someone screaming, I don't
know if it was more than one.

QO. Well, as far as -- I'll talk a little
bit about the Columbus Police Department's use of

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 14 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

 

 

—— SHEET 14 PAGE 53
1 force policy. I have a copy of that. I'll mark
2 that as Plaintiff's kxhibit 6. Can we agree that
3 you were -- you were and you are familiar with
4 the Columbus Police Department's use of policy
5 -- use of force policy that was in effect on
6 January 9th of 2017?

7 Ay = Y¥@Ss
8 ®. And this Plaintiff's Exhibit Number 6,
9 is CCG 52 through 53 I believe. And of course
10 part of the policy is that all officers will use
li reascnable ferce in accordance with the
12 Constitutional rights of all citizens, correct?
13 Ay = Y8Ss
14 Q. And of course, you have to use
15 reasonable force when you make an arrest,
16 correct?
li Ay = Y8Ss
18 Q. CPD policy does not train or authorize
19 the use of any neck restraint or any chock hold,
20 does it?
21 A. Correct.
22 Q. Okay. And Columbus Police Department's
23 policy does not allow the use of any excessive
24 force to affect an arrest; is that right?
25 A. Correct.

—— PAGE 54
1 Q. And it prohibits continued use of force
2 after a person has submitted to the arrest,

3 correct?

4 A. When somebody has submitted to arrest,
5 yes.

6 0. Would you agree that the offense in

7 this case that Hector Arreola was under arrest
8 for, disorderly conduct, was not a serious

9 offense?

 

10 MR. CASHBAUGH: Object to the form.

11 You can answer if you know what the offense
12 was,

13 THE WITNESS: Pardon me?

14 MR. CASHBAUGH: You can answer if you
15 know.

16 THE WITNESS: If I know what?

1! MR. CASHBAUGH: The answer to his

18 question.

19 THE WITNESS: Could you repeat the

20 question?

21 BY MR. POST:

22 ®. I said, would you agree that disorderly
23 conduct, the offense for which Hector Arreola was
24 arrested; is not a serious offense?

25 MR. CASHBAUGH: The same objection.

 

 

—— PAGE 55

1 THE WITNESS: JI mean, I think it's a
2 relative question, serious to somebody.

3 BY MR. POST:

4 Q. Well, Hector Arreola was not

5 threatening you, was he?

6 A. Ne.

7 Q. And he was unarmed when you searched
&@ him, right?

9 A. When I searched him, I didn't find any
10 weapons.
11 Q. Okay. And you don't knew of anything
12 that says that he was armed that morning,
13 correct?
14 A. I know of nothing that says that he was
15 armed.
16 MR. POST: That's all I have.
i MR. CASHRAUGH: All right.
18 COURT REPORTER: Copy, Mr. Cashbaugh?
19 MR. CASHRAUGH: Yeah.
20 COURT REPORTER: Copy, Mr. Post?
ral MR. POST: Please.
a2 DEPOSITION CONCLUDED AT 1:30 P.M.

 

— PAGE 56

 

CERTIFICATE
STATE OF GEORGIA
COUNTY OF MUSCOGEE

I, Russell D. Anderson, a Georgia Certified
Court Reporter, in and for Muscogee County,
Georgia, do hereby certify that the aforeqoing
pages numbered ? through 55, inclusive, contain a
true and correct transcription of the
stenographic notes taken by me on the 25th of
October, 2019 of the testimony of Corporal Aaron
Evrard, held at the offices of Page, Scrantom,
Sprouse, Tucker and Ford, 3rd Floor, Synovus
Building, Bay Avenue, Columbus, Georgia, 31902,
to the best of my skill and ability.

I further certify that I am not of counsel,
nor am I related to the parties in this action,
nor am I in anywise interested in the result of
said action.

WITNESS MY HAND, this 2éth day of October, 2019.

RUSSELL D. ANDERSON
COURT REPORTER
CERTIFICATE NO. B-403

 

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 15 of 21
DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

—— SHEET 15 PAGE 57
CORPORAL AARON EVRARD

 

 

DEPONENT'S SIGNATURE PAGE AND ERRATA SHEET

MUSCOGEE COUNTY, GEORGIA

I DO HEREBY CERTIFY that I have read the
foregoing deposition and the following
corrections are required as a result of the

 

 

 

 

 

 

 

 

 

 

transcription:

PAGE / LINE CORRECTION/ REASON

Signed before , Notary Public,
this the day of p 200s

 

(NAME OF NOTARY)

 

— PAGE 56
October 28, 2019

 

IN RE: SIGNATURE TO DEPOSITION
Dear Mr. Cashbaugh,

Please have CORPORAL AARON EVRARD, to read
his deposition and sign the errata sheet.

After having done this, please have the
errata sheet and the signature page returned to
me for attachment to the original and filing with
the court.

You have the required 30 days within which
to provide signature. I will try to accommodate
you as mich as possible to accomplish this.

Should you need to contact me, please call
me at 706-905-1759 Monday through Friday.

Thank you for your attention to this matter.

Sincerely,

RUSSELL D. ANDERSON

 

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 16 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

£01338

1

1 (415:5 18:22 31:4 37:12
1:30 [1] 55:22

100 (1) 30:15
102 [1] 33:20
103 [11 33:20

11 (1139:25

11:45 [1139:24

11th (1116:2

12 (31 31:3 37:11 39:6
12:00 [2114:38 4:9
1244» [1] 39:6

412th [1149:20

13 (319:17 40:4 41:23
13-14 [11 32:4

14 (1132:4

14:27 [1138:22
1405 [1] 32:19

1450 [1] 33:13

15 (1135:10
15-14-37 (113:17
156 [1] 27:3

16th (1116:2

1702 [1] 36:11
1725 (11 31:5
1753 (2]48:7,8
1758 (1])49:11
1759 (1]49:11
1760 (1]49:15

1761 (2149:15 50:19
1762 [1]/49:16
1784 [1]48:8

17th (2116:2 45:19
18 (1136:17

1812 (1]48:7

1836 (144215

19 (1136:17

1990 [1]12:2

1996 [1]12:9

2

2 (51 5:6 33:19 40:4 41:23 56:7
2:90 (1142:16

20 [1140:19

2008 [2112:19 19:7 44:7

2009 [3] 44:8,19 45:19

2011 (2119:12,14

2013 (2119:13,14

2016 (8145:11 47:12 48:14,15 49:22
90:3

2017 (151 7:10 17:24 18:2 19:20 20:
12 31:13 33:25 35:5 37:13 39:6 40:
5 41:25 46:5,7 53:6

2018 (2) 46:5,8

2019 (511:38 4:9 56:10,19 58:1
20th [1]44:19

22 (2145:14 47:13

240 (11 7:6

2572 [1] 2:14

25th (211:37 4:9 56:9

[
[
[
[

 

 

27 (15:5
2755x (1140:5
28 (115821
28th [1156:19

3

3 (3) 2:4 5:7 34:23

30 [1] 58:10

31902 (411:37 2:11 4:8 56:13
31902-2572 [1] 2:15

31904 [1] 2:5

33 (11 5:6

34 [11 5:7

38 (1) 44:15

3rd [211:36 2:9 56:12

4

4 (415:8 42:22 44:10 45:3
408 (1145:5

4109x [1] 41:24

43 (1141:25

44 (11 5:8
45 [1] 39:25
46 (115:9
47 (17:8

5

5 (315:9 46:14,15
5:16 [1138:3

5:20 [1138:3

5:30 [1138:3

5:53 (1131:13

500 (1145:3

52 (1153:9

53 [215:10 40:6 53:9
55 (11 56:7

5809x [1137:12

6

6 (41 5:3,10 53:2,8
6:41 (1137:13
6-4 (17:5

7

FT (2134:13 40:18

7:00 (11 39:7

7:13 (1140:6

7:37 (1141:25

706 [11 2:16
706-905-1759 (11 58:14
747 (1133225

8.b (11 3:5
80 [2] 47:22 49:1
8th [21 45:10 47:11

9

9 (31 39:6 40:5 41:24

905-1759 [1] 2:16

911 [11 20:25

96 [1112:1

Sth [9] 7:10 17:24 18:2 20:12 31:13
33:25 35:4 37:13 53:6

 

A

a.m [5] 31:14 37:13 39:7 40:6 41:25

aaron [12] 1:24.32 3:4 4:4 6:2,6,21,
23:17:17 56:10 57:1 58:4

ability (2) 9:3 56:14

academy [21 7:21 44:6

accommodate [21 6:11 58:11

accomplish [1158:12

accordance [1153:11

accurate [9] 19:16 29:16 33:17 38:
15,16 42:6 46:23 47:7 49:3

action [2156:16,18

active [2]15:5,8

actually [7] 26:24 37:14 41:18 42:
17 48:8,15 51:15

adams ([1117:21

additional [11 21:11

address [3] 9:8 26:19 33:14

administration (1112:15

administrator [1] 1:7

affect [1] 53:24

affirmative [1] 20:1

aforegoing [1] 56:6

age (117:3

agency [21 3:21 7:19

ages [19:24

agree [416:16 53:2 54:6,22

agreeable [16:15

agreed (3) 4:2,10,16

agreement [2] 3:18 6:9

aguilar [1911:20 16:8,11 20:2,4,23
21:2,5,19 22:13,17 25:20 26:5,9 27:
19 28:12 30:9 33:7 52:14

aguilar's [3] 25:3,17 26:2

ahead [41] 20:11 23:1 24:24 25:15

aid (2113:9,12

airway [1] 27:23

alert [2] 29:20 52:15

allen (16) 15:12 33:14,24 34:3,10 35:
2,11,22 36:18 37:7 ,14,22 38:9,13
41:5,11

allow (1153:23

allowed [716:8

already [4114:15 18:23 23:3 48:9

ambulance [4] 26:9 30:5 31:15 32:
14

american [1114:21

amount [2] 22:1,14

anderson [2] 1:34 2:13 3:10,28 4:5
56:4,20 58:17

annual (21 45:11 47:16,20

another [2]10:13 21:6 40:3

answer [5] 6:14 8:8 54:11,14,17

anybody [3] 15:3 17:15 22:3

anyway [1] 24:11

anywise [1]56:17

apparently [11 24:14

appear [1]47:8

appeared [4] 27:7,14 30:9,10

appears [19] 34:14 32:15 34:25 35:
23 39:17 40:20 44:16 46:4,17,23

appointments [1116:4

 

approximately 4] 7:5,9 12:4 40:
18

april (1145:19

armed [2] 55:12,15

around [2] 28:19 33:13

arreola [2711:4,5,8,9,10,11 19:25
22:24 23:9 24:16 25:21 27:1,6 28:3
29:21 30:1,7,8 32:16 33:6 39:13 40:
18 42:11 52:17 54:7,23 55:4

arreola's [11] 23:8,16 26:24 27:22,
25 28:13 40:11,24,25 42:5 43:9

arrest [6] 30:12 53:15,24 54:2,.4,7

arrested [11 54:24

arrestee's [1] 22:20

arrived [81 23:7 28:17 29:4,7,12,25
33:8 52:17

arriving (1121:18

article (113:5

asphyxia [1] 50:6

asphyxiation [2] 49:21 50:20

assess [2] 27:16,18

assessment [4] 14:17 15:13,17,24

assist [1115:20

assistance [2] 22:4 30:7

assume [5] 7:14 23:5 28:16,18 47:6

assumed [11 23:2

attached [1] 48:9

attachment [11 58:8

attempted [7] 25:2

attempting [2] 23:10,11

attempts [2] 22:10 24:22

attend [41 10:2,8,13 47:22

attended [4111:23 44:6 45:10 48:1

attending [1121:15

attention [2] 26:11 58:15

attorney [2] 3:32,34

attorneys [11:36

authorize [1153:18

avenue [41 1:37 2:10 4:8 56:13

avoid [1] 25:10

aware [2] 49:20 51:2

away [4] 22:6,9 23:19 24:11

b-403 (1156:22

bachelor's [2112:6,9

back [16] 12:21 19:3,13 21:3 24:10
26:4 28:13,19 29:6 32:15 33:20 34:
6 35:17 38:15 40:11 49:25

bad (1113:16

barnes [1]17:17

based [1] 28:16

basic [5] 43:19,23 44:18,25 49:25
bates [1131:9

bay [4] 1:36 2:10 4:8 56:13
become [4113:13 43:20,25 51:3
began [11 23:21

beginning [2] 1:38 31:13
behavior [2] 22:21 52:7,16
behavioral (1]51:14

behaviors [1151:11

behind (1134:15

believe [20] 7:20,24 12:14,19 15:18

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 1

/- believe
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 17 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

19:12,13 21:6 22:13 23:4,13 26:17

30:15 33:1 39:15 42:7 44:7 45:7 48:

7 53:9

bell (1117319
bending [1] 25:9
best (1156:14
better [1151:2
between [11 4:2
beware [1] 50:23

bit (9117:24 26:7 31:17 32:19 35:10,

12 38:15 52:25

blank [1138:20

blinked [1] 26:10

blood [1] 22:14

board [113:6

boat [2] 13:20,22

body [12119:23 20:4 25:4,5,10 27:
19 28:7 31:4,22 37:12 40:5 41:23
bold (1]50:18

boren [111:29

boss (1130:15

both [21 34:19 50:10

bottom [1] 49:8

box [2] 2:14 10:22

boyfriend [1] 26:25

brad [2111:2 17:17

bradley [1] 2:4

breath [1] 22:17

breathe [1] 30:1

brian [2] 1:22 16:13,20 19:24 20:3
29:14,14 48:9

bridges [1] 27:5

briefed (11 29:15

briefly (11 39:18

bring (1) 22:11

brother (1111:11

brothers [1111:10

brought [1] 23:6

building (4) 1:36 2:9 4:8 56:13
bush [1117:17

business [2112:24 25

Cc

call (6) 14:17 20:14,20,22 21:1 58:
13

called [2112:14 13:1 30:6

cam [5] 28:7 31:4 37:12 40:5 41:24
came [2]19:13 26:13

camera [2] 19:23 31:22

capacity [4] 1:22,24,26,30
captain [1115:16

car (1123:5

cardiac [1] 30:12

career [1] 14:4

cars [2] 22:6 26:11

case [4] 3:19,20,24 54:7
cashbaugh ['6] 2:8 6:16 18:13,24,
25 19:1 28:24 29:5 54:10,14,17,25
55:17,18,19 58:3

catch (1113:16

ocg [12] 27:3 31:3,7 33:20 37:11 39:

6 40:4 41:23 44:15 48:78 53:9
center [2] 14:17 15:18

 

 

certain (1150:15

certificate (2) 56:1,22
certification [2] 14:24 47:19
certified [711:34 3:9,29 4:6 44:1 48:
4 56:4

certify (3) 56:6,15 57:4
change [2152:16,19

charge [1] 3:23

check [1] 20:16

checked [1] 25:25

checking [2] 27:21,22

chief (11 1:28

child (114:11

children [21 9:23 13:3,9
chock [1] 53:19

church [6110:8,10,13,17 17:3,6
circles [1117:2
circumstances [1] 50:15

cit (1146:2

citizens [1]53:12

civilian [2] 33:13 34:10

class [2112:15 16:10

clear [2] 21:14 22:8,16

clearly (11 22:1

close [1] 12:3

coherent [41 27:7,13,17,18
cold [21 36:21,22

collect [1] 42:4

collected [1141:18
collecting [1]43:9

college (2]11:25 12:1
columbus [2°] 1:3,19,27,37 2:5,11,
15 4:8 10:10,18 12:12,17,23 14:2
15:2 16:23 17:7,23,25 45:11 46:10,
19,24 47:13,21 48:15 52:25 53:4,22
56:13

combative [1] 21:7

come [11 15:19

comes [1] 37:21

coming [2118:11 28:9
community [1110:17
companies [1113:6
company [2]13:2,5

complete [2] 14:24 34:2 44:25
completed [2] 44:7,17
completely [118:19
compliance [1] 4:13
complications (1) 40:15
concepcion [9] 1:9 26:24 39:13 40:
11,18,24 42:5,11 43:9
concluded [1] 55:22
condition [11 9:2

conditions [1] 26:7

conduct [2] 54:8 23
conducted [2] 24:2 30:11
conducting [2] 20:15,21
connie [21 40:11 42:4
considered [11 46:1
consolidated [111:18
constitutional [1153:12
contact [3] 42:6 43:10 58:13
contacted [113:12

 

contain [2] 23:8 56:7

contained [2] 23:7,12 24:3

containing [1123:18

continue [1] 40:17

continued (2) 24:17 54:1

continuum [21 49:12,13

contract [2] 3:16.18

contractor [1113:6

control [2] 22:11 23:2

conversation [1]41:10

copy |! 18:23 53:1 55:18,20

corporal [121 1:32 3:4 4:4 6:2,6,11
16:38,9 31:2 56:10 57:1 58:4

correct [62] 18:16,17 19:7,23 20:9
22:25 25:9 27:2,7 30:19 32:8,9 34:4,
19 35:5,6 36:19 37:9,15 38:10 39:
14 40:1,15,16,19 41:12,20 43:11,21
44:4,11,19,20 45:16,17,20,21 46:11
47:14,15,18,24 48:4,19 49:7,13,16
50:1,7,15,20 51:16,23 52:3,21 53:
12,16,21,25 54:3 55:13 56:8

corrected [11 19:21

correction [1] 20:7

correction/reason [11 57:8

corrections [1] 57:6

council [113:7

counsel [7] 3:20 4:3 6:10 31:8 46:
25 48:25 56:15

county [6] 3:3 9:10 11:18 56:3,5 57:
3

course [12] 14:10,24,25 20:15 43:
19,24 44:18 45:1 47:22 49:6 52:8
53:9,14

court [12] 1:1,34 2:4,13 3:6,9,10,13,
29 4:6,14,17 7:15 55:18,20 56:5,21
58:9

cover [11 3:22

coworkers [1116:21

cpd [1153:18

epr (13:12

criminology [1112:11

crisis [2] 45:18 ,22

crist [1110:17

cross [3] 10:10 11:1 17:8

cross-examination [116:17

crushing [1] 23:23

csu [1112:8

currently (2) 10:25 14:13

custodio [111:13

custody [5] 13:3 21:22 50:14,17 51:
20

customary [1] 3:23

cut (18:13
cuts [1139:24

D
dad [1] 34:15

dangerous [6] 51:25 52:1,2,4,8,11
date [413:31,33 47:4 50:8

day [2]45:15 56:19 57:10

days [11 58:10

de [1146:5

deadly [1] 48:18

 

dealt [1] 26:20

dean (116:21

dear [1158:3

deceased [211:5 11:9

deemed [1] 22:21

de-escalation [1146:1

defendant/respondent [1] 3:34

defendants [21 1:31 2:7

define [2151:2,.6

definition (1149:17

definitive [1] 52:19

degree [1112:6

delirium (61 49:7 16,25 50:7 51:22,
24

demeanor (1152:16

department [12] 4:27 7:18 12:18,
23 14:2 15:2 16:23 17:7,14,22,25
19:6 46:11,19,24 47:13,21 48:16

department's (4] 45:11 52:25 53:4,
22

deponent's [11 57:2

d-e-p-o-s-i-t-i-o-n [1]6:1

deposition [19] 1:32 3:4,14,15,22 4:
4,11,12,17 6:5,9 10:5 18:7,10 48:10
55:22 57:5 58:2,5

depositions [2] 4:15 7:12

depot (31 20:17 21:4,25

described [1] 25:7

different [1] 29:9

difficulty (118:16

directly (1131:5

dise [6] 31:4,12 37:11,12 40:4 41:23

disclosure [113:8

discount [11 3:24

discovery (16:7 31:9

discussed [1] 50:10

disorderly [2] 54:8,22

dispatch (1) 20:25

dispatched (21 20:14 21:1

distinguish (1131:6

distress [2113:15 29:21

district [214:1,2

division [11:3

document [2] 44:13 47:2

documents [11 48:6

doing (5115:9 23:17 25:6,10 28:22

done [2138:21 58:6

down [9] 19:25 26:12,12 28:20 29:4,
12,15 37:21 ,22

drive [21 21:10,11 33:25

drove [21 21:9,17

dudley [19] 1:22 16:13,20 19:24 20:
3,23 21:2 23:4,13 26:19,22 28:12
29:14,15 32:6,10 33:7 36:3 52:15

dudley's [1148:10

due (1119:15

duly (11 6:3

during (5116:4 21:10,12 45:24 49:6
E

each [18:13

ead [11 32:8

early (2119:14 44:7

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 2

believe - early
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 18 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

education [1112:5

effect [4] 4:13 21:23 43:4 53:5
eight (11 9:25

either [2] 21:6 24:20 52:14
emergency (3) 13:9 51:16,23
employees [1] 16:22
employment [11 12:22

emptied [1] 24:25

ems [4)17:14 26:13 29:15,20
end [4] 36:24 38:12 39:17 41:19
enforcement [6] 14:1 43:19,24 44:
18,25 50:1

enjoyed [1113:23

enough [1112:3

ensure [1] 24:3

entering [1] 37:7

entire [1] 24:21

errata [2] 57:2 58:5,7
escalation [1] 46:6

especially [1150:14

estate [111:8

evangelista [1111:2

event [1] 13:10

everybody [1] 33:6

evrard [1511:25,32 3:4 4:4 6:2,6,11,
21 31:2,4 40:4 41:23 56:11 57:1 58:
4

exact [2142:14 50:2

exactly [2] 15:21 25:2

exam [4] 14:6,15,16 15:14
examination [1] 5:3

examiner (1114:14

examines [2]44:13 47:2
except [116:12

excessive [1] 53:23

excited [5] 49:7,16,25 50:7 51:22
exhausted [1] 22:18
exhaustive [1] 16:25

exhibit (141 5:5,6,7,8,9,10 18:22 34:
23 46:14,15 48:11 51:13 53:2,8
exhibited [1151:21

exhibits [1] 5:4

exit (1151:24

expect [1]15:24

experiencing [2] 51:16,22
explanation [1] 26:18
exposure [1] 22:16

eyes [1] 28:1

F

facing (11 23:14
fact (11 34:18

fair [1138:6

fairly (11 24:14
fallen (1113:22
familiar (1) 53:3
family (2117:4 19:15

 

 

few [41 21:5 22:6 41:10 43:18
fighting [1151:9

filing (214:17 58:8

financial [113:24

find [1155:9

fine [2] 9:10 30:10

fingers [21 23:22,22

finish (2) 8:7 15:24

finished (11 24:3

fire (1117:14

firearms [1] 45:16

first [816:3 12:17 13:12 16:10 24:7
37:15,16 48:20

fished [1113:21

five [1113:6

flashlight (11 26:10

flipping [2] 48:22 49:11

floor [211:36 2:9 56:12
following (3) 3:8 30:11 57:5
follows [16:4

footage [2]19:24 28:7

force [11]4:13 48:13,19 49:12,13
53:1,5,11,15,24 54:1

ford [211:35 4:7 56:12
foregoing [1157:5

forget [1] 6:22

forgotten (4) 36:24 42:12,23 43:2
form [5] 6:13 28:25 29:5 46:17 54:
10

format [1] 46:21

forward [1132:13

four [4111:19 39:6 40:5 41:24
friday (1158:14

friend [111:12

friendly (2117:1,21

friends [2116:7,21

front [2] 8:3 33:20

frustration [1] 28:10

full (14:13

fully (1) 9:3

further (5) 4:16 26:12,15 28:6 56:15
future (1) 13:25

G

gave [6] 7:22 20:7 ,22 21:11,20 23:
23

gentian (2) 10:20,22

georgia [20] 1:2,19,34,37 2:5,11,15
3:2,7,9 4:5,8 7:18 11:5 43:24 56:24,
6,13 57:3

getting [1] 22:19

Give [(2116:25 42:5 48:6

given [5] 3:25 7:12 18:4,13 31:8
gives [1]14:25

giving (1143:10

gloves [2] 22:15,18

got (12148:12 19:1 21:5 22:1 23:5

 

ground [2] 22:8,15
guess (111671
guy (1113:16

H

half (11 37:20

hallway [1] 37:21

hand [2148:11 56:19
handcuffed [1] 23:4

handcuffs [1] 22:7

happened [2] 26:18 35:13 39:2
headlights [1] 26:9

hear [18:19

heard [5] 15:19 21:12 22:18 52:20,
22

hearing [1]8:16

hector [2214:5,8,10,11 22:24 24:16
25:21 26:25 27:5,22,25 28:3,13 29:
20 30:1,7,8 32:16 33:6 52:17 54:7,
23 55:4

height [2] 7:3,10

held (1156:11

help (6143:15,16,24 22:4,12 34:7
helped [1] 13:19

helps [1131:6

hereby [2] 56:6 57:4

high (61 11:16,21,23,24 12:1
higher (1112:5

hips [11 23:16

hired [2112:20,22

history [2] 44:11 45:7

hold [1]53:19

holding [61 23:3,21 28:20 29:3,12,
13

home [5]10:3 20:17 21:4,25 37:7
homemakerfhome [1] 9:22

hon [21 2:3,8

honestly (1115:18

hours [6] 44:24 45:3,5,14,16 47:13
house [6] 32:10 34:13 39:18 40:12,
25 41:5

houses [21 22:6 26:12

however [1]19:23

hurt (1) 24:5

imee (1114:12

important [2] 8:4 13:24
inaccurate [1] 45:8

incident [21 13:19,24 32:16
inclusive [1] 56:7

index [215:1,4

indicated [1] 22:13

indicates [41 43:1 44:17 45:4 48:23
indication [1147:11

individual [5] 1:21,23,25,29 21:22
individual's [1] 22:20
individuals [1] 32:5

 

initiated [1121:9

inquired [1] 26:20
in-service [4] 47:12,16,20 48:13
instead [2] 20:23 21:1
institute [1] 14:21
instructed [1] 30:14
instructions [1] 23:23
interested [1156:17
interfere [1] 9:3
international [1114:21
intervention [2] 45:18,23
interview [6] 37:8 38:4,5,10 39:13
40:17

interviewed [2] 37:14 39:16
interviews [1130:11
introduction [1] 48:23
involved [2] 14:10 25:24
isn't [2] 36:4 42:24

issue [1]13:10

items [2] 24:8 8

itself (2111:21 14:16

J

january (21 7:10 17:24 18:2 19:19
20:12 31:13 33:25 35:4 37:13 39:6
40:5 41:24 53:6

jezreel (14:12

job (13:17

joins [1] 37:22

josh (1117:21

judicial (1) 3:7

july (1) 46:8

jurisdictions (1) 15:20

jury (18:4

K

keep [4] 25:5 31:10 47:19 51:13
keeping [1] 25:16

kept [1] 24:10

keys [1] 25:1

kicking [2] 23:9 51:8

k-i-e-I [1] 30:20

kids (1113:21

kiel [71 30:17 32:6 33:1,5 39:19 40:1,
11

Kind [2142:25 25:5 51:21
Knees [4] 25:3,4 26:3,3
Knowing [1] 30:5
Knowledge [1] 30:2

L

labeled [1] 31:3

last (719:19 39:6 40:5 41:24 45:20
47:4,4

late [1119:14

later [11 38:3

laughing [1136:23

law (716:8 14:1 43:19,23 44:18,25

 

 

far (61 15:17 34:3 39:3 49:25 52:5,24 | 24:25 26:7,17 28:3,14 34:18 38:19 |. : 50:1
fashion [1] 22:14 government [111:18 Ce ee laws [114:14
fast (18:11 grabbing (11 23:22 TOMS.6 lean (11 26:4
father (2114:8 34:21 35:2 graduate (31 44:24 12:7,12 Inbalen (sz least (2) 46:24 47:22
feet (1119:25 graduated (21 11:17 12:1 Intea ade leave [4]19:9 32:14 39:18 40:24
fellow (1 33:15 graduation (11 14:25 initially (19:24 leaving [1139:3
RUSSUELL ANDERSON COURT REPORTING 706-905-1759
Sheet 3 education - leaving
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 19 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

left (2119:15 21:25 32:15

leg [6] 22:19,21 23:5,6,13,24
legal [1113:3

legs [5] 23:9,9,12 25:18 26:4
lights [1] 21:9

limit (1) 22:15

list (2116225 46:23

listen [2136:12 38:18

litigation [113:26

litthe (12110:8 17:24 26:7,12 31:7,17
32:19 35:10,12 38:15 42:17 52:24
live [6] 9:6,7 11:3,5,7,12

lives [2111:8,13

located [2110:19 22:5

location [2] 21:10,18

long [7] 7:6 9:16 10:11 12:16 13:4
17:11 22:1

longer (1117:22

look [41 27:25 44:11 46:22 50:12
looked [1] 28:7

looking [6] 19:23 27:3 37:6 44:14
46:15 47:6

looks [2] 45:5 46:20

lot [3] 20:18 21:4 31:4

luck [(1116:5

M

machinist (1141:15

made [1] 3:22

manage [1] 23:20

mandated [1] 44:6

many [5] 9:23 15:6,8 17:2 44:24
march [2] 44:19,22 45:10 47:11 48:
14,14 49:21 50:3

mark [6] 2:3 11:17 17:1 18:21 33:19
53:1

marked [4] 31:3 44:10 46:13 48:7
married [219:14,16

maryland [5] 11:8,13,18 12:7 19:16
math (1112:2

matter [1158:15

mecarty (1) 15:12

mclaughlin (1117:11

mean [9] 34:12 47:7 50:25 51:1,4,6,
10 52:6 55:1

meaning [31 20:21 21:21 22:17
meant [1] 27:12

medical (41 13:9 30:7 51:16,23
medically (1152:11

meet [1129:15

mental [11 9:2

mention [11] 22:19

michael [2] 1:20 16:8,11

mid [11 20:2

middle [214:2 27:9

mid-section [1] 20:5

might (41 3:21 42:12,23 52:9

mike [1] 20:2

milgen [2]10:20,22

mind [2] 38:6 51:13

minimum [2147:25 48:25

minor (14:11

minute [41 19:3 30:23 36:12 43:14

 

 

minutes [9] 21:5,24 28:14 35:10 36:
1? 37:20 39:25 40:19 41:10
mistaken [1119:14

modules [1] 45:24

mom [119:22

moment [1] 14:10

monday [1158:14

monitor [2] 50:14,16

monitored [1] 26:5

monitoring [1] 30:10
montgomery [1111:18

morning [6] 18:2 34:14 32:11 39:7
42:23 55:12

moss [2] 21:10 33:25

most [1117:2

mother [7111:8

move [2] 32:13 36:11

moved (11 13:13

moving [1] 22:9
mpost@markpostlaw.com (112:
6

ms [1140:24

much [1158:12

multiple [11 16:4

muscogee [5] 3:3 9:10 56:35 57:3
myself (11 7:6

ON
name [5] 6:20 9:18,19 33:16,17 57:
11
neal (111721

neal's (1117:5

nearby [1] 22:5

necessarily (1116:19
necessary [1] 22:21

neck [11 53:19

need [4] 8:22 9:7 18:5 58:13
needed [5] 13:23 19:21,22 21:15 22:
3,12

neighborhood [1] 45:3

never [1] 28:4

next [214:12 15:22 45:15
nicknames [1] 6:25

night (1) 36:21

noble (1) 13:17

nobody [1] 30:3

nor (21 56:16,17

notary [11 57:11

notes [1] 56:9

nothing [2]19:22 45:25 55:14
notice [41 4:17 6:10 19:20 20:18
notified [1152:18

november [1116:1

number [6] 18:22 31:6 33:19 46:14
51:11 53:8

numbered [1] 56:7

numbers [3] 31:4,8 37:12

oO

0.¢.g.a [113:16

oaks [4116:15 23:6,12 36:18
oath [18:1

object [2] 28:24 29:5 54:10

 

objection [2] 28:24 54:25
objections [1] 6:12

obtain (1148:25

obtained [4] 33:23,24 34:3 35:4
obviously [3] 7:25 18:4 24:2
occupation [2] 9:21 11:14
o'clock [11 42:23

october [5]1:38 4:9 56:10,19 58:1
offense [5] 54:6,9,11,23,24
offered [1143:25

office (5) 18:15 19:4,19 20:5 27:4
officer [391 1:19,22,24 13:14 16:10,

11,13,15 20:22,23 21:5,19 22:16 23:

12,13 25:3,17,20 26:2,5,9,18 29:14

31:3 32:6,10 33:7,7 36:3,18 40:4 41:

23 43:20 48:9 52:2,5,14,14
officer's [2] 44:1 48:24

officers (61 16:22 17:7 18:19 27:19
52:8 53:10

officers’ [1] 22:10

offices [3] 3:12 4:6 56:11

official (4) 1:21,23,26,30

okay [641 6:19,25 7:7,9,14,17,25 8:6,
9,10,18,20,24 9:9,12,14 10:23 14:9
15:22,23 16:17 17:6,20 18:15 19:15
20:6 23:1 24:24 26:1,14 27:16,21,

25 29:24 30:3,14 31:11,17,25 35:10,

16,24 38:8 41:13 43:13 44:9,21 45:
4,5,6,14 46:4, 22 47:11 48:6,8 49:3
$0:3,12,18,22 51:4 53:22 55:11
old (51 7:7,8 9:25 10:1 49:13

older [1] 26:25

once [2] 14:24 24:2

one [27]8:12 10:27 11:11 14:15 15:
9 20:6 24:6,12 25:8 26:12,21 34:20
37:14 38:5 39:7 41:22 48:17 49:5,
10 52:20,23

only [2] 39:15 47:6

oops [1118:18

opposed [2151:8,10

ops [1]18:14

optional [1] 3:30

order [5] 23:25 37:8 43:20,25 47:19
organization (1) 44:2

original [1] 58:8

other (1816:8 7:19 8:12,13 10:21 13:

9 15:19,19 16:22 17:3,6 20:5,6 24:
13 25:16,23 30:5 37:12
others (31 16:20 17:12 31:7
out [15] 13:21,22 20:3,16,21 21:11,
20 22:4,17 23:5 24:8,25 26:23 33:5
36:21
over (12115:16 23:16,18 24:10,17,
23 48:18,22 49:10,11,16 52:21
oversees [1115:16
own [219:12,13 20:12
owned [1] 12:24

P

p.m [9] 1:38 4:9 55:22

page [1411:35 4:6 5:2 27:3,10 45:20
48:20,22 49:8,15 50:19 56:11 37:2
58:7

 

pagefline [11 57:8

pages [1] 56:7

pardon [1] 54:13

parent [2] 1:4,9

parents [1111:3

park [1] 2:4

parking [2] 20:18 21:4

part [2146:2 53:10

particular [2] 20:19 34:12 37:11
parties [3] 3:24 4:3 56:16

party (21 3:19,25

pass [1]48:3

passed [1] 48:2

pastor [2]10:23 11:1

patrol [2] 22:5 26:11

patterns [11 51:14

peace [2144:1 48:24

peaceful [1151:7

people (19) 13:15,19 15:19 16:18
17:2 25:23 50:14,17 51:3,13
percent [2] 30:16 47:23 49:1
perhaps [1] 22:9

period [1119:9

person [6] 15:9 21:7 26:20,24 52:
20 54:2

personal (11 1:6

personality (1151:11
personally [1] 30:6

physical [11 9:2

plaintiff [214:33 2:2
plaintifffcomplainant [113:32
plaintiff's [14] 5:5,6,7,8,9,10 18:22
33:19 34:23 44:10 46:14,15 53:2,8
plaintiffs [2] 1:14 3:13 6:7

plan (1114:4

plank [1] 25:7

plans [1113:25

play [4134:17 32:19 35:14 38:23
played (231 34:19 32:1,21 33:2,10
35:7,18,25 36:13 37:3,17,25 38:24
39:9,21 40:7,21 41:2,15 42:1,8,18
43:5

playing [1] 31:22

please [6] 6:19 7:4 55:21 58:4,6,13
pocket [1] 24:8

pockets [4] 24:9,23,25 25:25
point [2] 10:10,21 11:1 13:1 17:8 35:
13 40:25 50:11

pointed [1133:5

police [23] 1:27,28 7:18 12:18,23 13:
14 14:2 15:2 16:23 17:7,25 19:6 43:
20 45:11 46:11,19,24 47:13,21 48:
16 52:25 53:4,22

policy (7148:19 53:1,4,5,10,18,23
polygraph [4] 14:13,20,22 15:10
polygraphs [11 15:3

portion [2114:15,18

position [1] 25:18

positional [2] 49:20 50:6,19
possible [1158:12

possibly [1] 25:12

post [46] 2:3 5:3 6:5,18 7:18 18:21,

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 4

left - post
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 20 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

 

25 19:2 29:2,8,10 30:22 31:1,21 32:
3,23 33:4,12 35:9,20 36:2,10,15 37:
5,19 38:2 39:1,11,23 40:9,23 41:4,
1? 42:3,10,20 43:7,14,17 44:10 45:
7 54:21 55:3,16,20,21
practitioner [113:10
preparation [2118:6,9

prepare [1] 18:7

preparing [2114:14,16

present [1] 7:23

pretty (21 36:21 48:1

previous [2] 12:22 43:8
previously [1] 26:21

primarily (1115:9

prior (§112:21 18:11 49:21 50:3,8
probably [2] 10:12 13:6 47:3
problem [1] 21:8

process (2) 14:18 15:17
profession [1127:4
professional [4]18:16 19:5,19 20:
8

prohibited [113:16

prohibits [1] 54:1

promotion [1115:25
promotional [2] 14:18 15:17
provide [2] 3:13,18 58:11
provided (1]46:25

psychosis [2] 51:15,21

public (1112:14

pull (1) 24:9

pulled (21 24:7,8

pulse [1] 27:22

purposely [1] 25:9

purposes [2] 6:7,8

pursuant [2] 3:5 6:10 44:1

push [1] 24:12

pushed [1] 24:11

put (5) 22:15,18,21 23:13 43:1
putting [1132:38

Q

question [19] 6:13 8:20,23 15:23
43:8 51:17,18 54:18,20 55:2

questions [4] 8:7 17:13 43:18 48:
12

R

radio [6] 21:6,11,12,19,20 52:21
ran [1] 23:4

randy [1117:11

rates [1] 3:23

r-a-wWen [1] 15:21

rawn (1115:16

raymond [2] 34:15 35:1,1 37:7,21
38:4,10,13 41:11

re [1] 58:2

read [3113:18 57:4 58:4

reading [1]4:11

reappears [1] 41:11

reason [2] 8:18 45:6
reasonable [2] 53:11,15
reasons [1]19:16

recall (15111:25 24:6 25:2,24 26:17

 

28:5,8 33:16,17 34:20 38:17 41:13
42:14 45:25 50:2

receive [2] 13:8 26:16

received [4] 7:20 45:18,22 46:4
recognize [2] 33:21 34:24
recognizing [1] 50:6
recollection [1] 34:7

record [15] 30:22,24 25 36:7 ,8,9,25
37:1,2 43:14,15,16 44:16 46:18 47:
5

reenter [1148:10

refer (21 18:5 43:23 49:7

referral [113:21

referred [1118:18

referring [2148:17,19

reflect [1147:4

reflected [2] 45:20 47:4

refresh [1] 34:7

regard (9]13:8,25 14:19 15:14 17:
13 45:16 46:5 49:12,24
regulations [1] 3:6

related ([2117:3 56:16

relating (1]4:14

relation [1] 39:16

relative [1155:2

remain [1148:4

remember [6] 20:12 25:4 28:10 29:

18 32:17 34:13
rendering [(1113:9

rent [19:12

repeat [3] 8:23 51:17 54:19
repeatedly [1] 29:25
rephrase [2] 18:8 51:17

reporter [1114:34 2:13 3:9,20,29 4:

6,18 55:18,20 56:5,21
reporting [5] 3:6,11,13,19,21
representative [111:6
re-qualified (1145:15
requested [1] 26:10
required (2]57:6 58:10
requirement [21 47:25 48:4
requires [1]48:25
rescheduled (16:11
reserved [1] 6:12
resigned [1119:12

resist [2] 23:11 24:22
resistance [1] 25:17
resisting [4] 22:10 24:10,16 25:6
respective [14:3
respond [1] 20:20
response [1] 20:1
responsiveness [1] 6:14
resting [1]27:15

restraint [1] 53:19

result [2] 56:17 57:6
returned [11 58:7

review [2]18:6,9,11
reviewed [3] 18:13 19:18 49:5
richard (214:28 17:11
rights (1153:12

ring (1117:19

road [1] 10:22

 

rodrigo (11:4

roll (31 24:10,16,19

rolled [2] 20:18 23:25

rolling [4] 23:10,18 24:22

ronnie [21 16:15 23:6 36:18
roster [1118:4

route [1] 52:21

rules [2] 3:5 4:14

russell (711:33 2:13 3:28 4:5 56:4,
20 58:17

S

§.a [11:10

safe [1] 24:2

same [10] 4:13 7:9 $:3,8 9:19 17:13
26:20,23 49:8 54:25

sat [2] 25:17 26:2

save [1113:19

saw [6] 20:19 22:7,14 26:8 28:17 44:

22
saying [8] 8:12 24:15 25:19 28:5,8,
11 29:3,11
says [7/1 31:5 50:18,21,22 51:1 55:
12,14
scene [4] 28:23 32:14,15 33:8

school [2] 9:22 10:3 11:16,17,21,23,

24 12:2
schools [1] 10:2
score [2] 47:22 48:25
scrantom [21 1:35 4:7 56:11
screaming [4] 21:13 51:8 52:21,22
scuffle (1) 27:15
search [11 25:21
searched [2] 55:7,9
second [51 14:18 31:14 37:14 39:8
48:22
seconds [5] 32:4 36:17 40:6,19 41:
25
section [11 20:3
sector [2118:1,3
sectors [1118:1
see [12)18:22 27:9 31:15 34:12 36:
5 38:20 41:14 42:16 46:6,7 22 49:9
seek [1] 30:6
seemed [1] 27:20
seen [1146:20
seizure [11 25:13
september ['146:7
sergeant [12115:12 17:1 27:5 30:
16,17 32:6 33:1,5,14 39:19 40:1,10
sergeant's [2] 14:6,15 15:14
serious [3] 54:8,24 55:2
service (21 17:15 45:12,25
services [2] 3:13,19
several [2] 21:24 28:14
shackles [6] 22:19,22 23:5,6,13,24
sheet [31 57:2 58:5,7
short [1] 26:18
shortly [2] 21:18 23:7 26:8
show [7133:18 34:22,23 39:5 40:3
41:22 44:9
showed [1] 28:23
showing [2] 31:2 46:13

 

shown [1] 32:5

side [2] 23:10,10,25,25 24:6,7,9,9

sign [1158:5

signature [5] 4:11 57:2 58:2,7,11

signatures [1] 3:30

signed [1157:9

simultaneously [1] 14:13

since [2] 45:23 52:17

sincerely [1] 58:16

Sir (30]6:15,19,24 7:2,4,11,13,21 11:
6,22 13:12 14:3,5 16:12 18:20 19:
10,17 20:10 24:18 30:21 31:15,24
32:18 33:9,21,22 34:24 36:20 39:3
43:12

sirens [1] 21:9

sisters [1111:10

sit [2] 25:2,21

sits [1137:22

sitting (2) 27:6,14

situation [2] 24:15,16 24:2

six (1110:12

skill [11 56:14

small (2112:24 22:14

social [1117:2

socialize (2116:17,23 17:14

socialized [2] 16:19,24

society [1113:17

sole [11 3:10

somebody [19] 13:23 17:4 21:13
22:2,19 24:3 26:25 51:20 54:4 55:2

someone [1] 52:22

sometime [4] 19:12,13 21:4 23:7
sometimes [2] 8:11 18:18
somewhat [1] 29:16
somewhere [2] 13:18 45:2

son [1140:14

sort [6] 9:1 13:16 14:23 29:21 51:9,
15

sought [1] 26:15

sounds [4] 28:9 33:16 38:16,20
speakers [1136:16

speaking [2]17:6 32:24

special [1] 14:23

specific (1145:25

specifically [2] 9:9 15:15
spend [1117:4

spoke [1]18:12

sprouse [911:35 4:7 56:12
squeezing [1] 23:22

s-t-a-c-e [1] 9:19

sr (11 35:1

stacey [1]9:19

stamp [1] 31:9

standards [7118:16 19:5,19 20:8
27:5 44:2 48:24

standing [7] 26:3

started [4110:5 12:19 19:6 44:7
starting [2137:13 39:7 41:24
starts [2] 31:12 40:10

state [5] 3:2 11:7 12:13 43:24 56:2
statement [18] 18:13 19:4,18,21 20:
¥ 27:4 33:23,24 34:2,25 38:14,19

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 5

post - statement

 
Case 4:19-cv-00005-CDL Document 19 Filed 11/08/19 Page 21 of 21

DEPOSITION OF: CORPORAL AARON EVRARD 10-25-2019

 

39:4 42:5,13,24,25 43:9
statements [2] 34:18 41:19
states [1]1:1
stay [1]14:1
stenographic (1156:9
still [419:10 22:9,10 42:22
stipulated [21 4:2,10,16
stipulations [14:1
stop [4] 20:15,22 21:3 36:6
stopped [23] 31:20 32:2,22 33:3,11

35:8,19 36:1,14 37:4,18 38:1,25 39:

10,22 40:8,22 41:3,16 42:2,9,19 43:

6
straight [2] 25:5,10
struggling [11 22:2
studying [1114:6
submitted [2] 54:2,4
substantial (1152:16
sudden [1] 50:23
suddenly [2] 51:3,4
suffering [11 9:1
suggesting [1] 51:14
suite [1] 2:4
summer [1] 9:17
supposed [2] 50:13,16
suspect [9] 22:7,8,20,23 51:20 52:2,

5,7,12
sworn [16:3
symptoms [2] 51:14,21
syndrome [1] 49:7
synovus [4] 1:36 2:9 4:7 56:12

T

talked [2] 34:15 37:16 38:9

tarvin [22] 33:15,25 34:3,10,16 35:1,
1,2,22 36:18 37:7 ,8,15,21,23 38:49,
10,13,13 41:11,11

tarvin's [2] 35:12 41:5

taught [2151:19,24
tcashbaugh@psstf.com [112:12
techniques [2] 46:1,6

tells (1142:11

ten [19:25

tend [2] 8:13 17:3

tended [11 26:13

tending [1]27:20

test [1147:23

testified (216:3 7:15

testify (2) 7:19 9:3

testimony [11 56:10

testing [1148:1

thefts [1] 20:17

thereafter [11 26:8

thinking [11 8:12

threatening [7155:5

three [11 37:20

till (1121:25

tips [1] 7:22

tired [2] 10:7,8 43:3

today [4] 8:1 9:2 18:6,10
together [1123:23

took [2] 20:18 32:10

topics [1150:10

 

 

toward [5] 23:14 36:24 38:12 39:17
41:19

towards [2119:25 20:4

track [1131:10

traffic [19] 20:15,21,22 24:2,12,12,
19,20,21,21

train (1153:18

trained [41 7:17 49:24 50:4 51:12

training [2°] 7:20 13:8 14:9,14,19
44:2,5,11,16,18,25 45:7,12,15,19,
23 46:2,5,17,23 47:8,12,16,20 48:
14,18,24 49:21 50:1,4

traits [1151:11

tranquil (21 51:3,4,6

tranquility [1150:23

transcription [2] 56:8 57:7

transport [1113:2

transported [1] 13:2

transporting [1113:10

trial (11 8:3

tried [2] 24:9,16

true [4] 7:15 20:5 30:12 56:8

truthfully (1) 9:4

try [5] 8:8,14 24:22 25:10 58:11

trying (51 22:9 23:8,19 24:10,19

tucker [2]1:35 4:7 56:12

turned [5] 20:3 24:6,12,13 26:23

turning (2113:1 49:15

twain [1111:17

two [6] 9:25 14:12 25:20 26:12 32:5
45:16

tyler [2] 2:8 18:12

U

unarmed [1] 55:7

under (51 3:15 7:25 22:11 50:22 54:
7

underneath [1]50:19
understand [6] 8:15,19,22 10:6,7
26:7

understood [1] 50:16

unit [11 21:7

united [114:1

university [2] 12:7,13

until (2) 8:7 23:4 40:18

Up [19] 15:24 19:3 20:4 22:6 23:6,10
25:2,3,21 26:2,3,13 27:19 28:23 35:
17 40:18 42:22 46:25 47:3

upatoi [1] 9:7

updated [1] 49:6

updates [1149:12

upper [1] 20:4

upright [2] 25:18 27:7,14

upset [3] 42:12,22 43:4

usual [113:23

Vv

vehicle [2] 20:16,17

verbal [2] 21:21 28:9

video [66] 31:19,20 32:1,2,5,13,20,

21,22 33:2,3,10,11 34:12 35:7,8,11,
18,19,22,25 36:1,12,13,14,17 37:3,
4.6,17,18,25 38:1,12,24,25 39:9,10,

 

12,18,21,22,24 40:4,7,8,10,19,21,
22 41:2,3,15,16,19,22 42:1,2,4,8,9,
17,18,19 43:5,6
videos [1] 31:7
videotape [4] 34:6 37:21 38:8,23
violation [1] 20:19
voice [1]132:7
volatile [11 24:16

W

wait [1] 8:6

waived [214:12,18

walked [1129:15

wallet [11 25:1

wanted [4113:15 20:16 22:3 25:4
watch [1] 50:13

water [1113:22

way [4] 23:11 24:12,13,20

weapon [1] 24:4

weapons [2] 24:1 55:10

week [3] 16:1,3,4

weighed (17:5

weight [2] 7:3,10

whatever [1] 48:3

wheaton [1]11:23

whereupon [461 31:19,20 32:1,2,21,
22 33:2,3,10,11 35:7,8,18,19,25 36:
1,13,14 37:3,4,17,18,25 38:1,24,25
39:9,10,21,22 40:7 ,8,21,22 41:2,3,
15,16 42:1,2,8,9,18,19 43:5,6
whole [2] 24:19 48:15

whom (11 3:21

wife's [1]9:18

will [121 3:15,22,25 6:5,12 8:21,25 9:
17 15:13 35:15 53:10 58:11
winded [1] 22:17

within [2] 21:4 58:10

witness [7] 4:12 29:1 54:13,16,19
55:1 56:19

woken [1]42:22

words [31 20:13 28:8 42:15

work [3]12:7,12,17

working [2] 19:6 25:20

works [11 15:21

wrists [2] 23:3,21

write [2] 38:14 42:13

writing [1]34:4

written [6] 33:24 34:18 41:19 42:5,
24 43:9

Y

y'all (1149:16

year (419:25 10:1 11:24 48:15
years [5] 7:8 9:17 10:12 11:19 13:7
yelling (1) 21:13

young [1133:15

yourself [2] 27:23 29:22

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 6

statement - yourself
